Proceeding pursuant to CPLR article 78 in the nature of mandamus to compel the respondent, the Chief Medical Examiner of Kings County, to provide the petitioner with a certain autopsy report, and application by the petitioner for poor person relief.
Ordered that the application for poor person relief is granted to the extent that the filing fee imposed by CPLR 8022 (b) is waived, and the application is otherwise denied; and it is further,
Adjudged that the proceeding is dismissed, without costs or disbursements.
This Court does not have subject matter jurisdiction to entertain this proceeding (see CPLR 7804 [b]; 506 [b]). Rivera, J.P, Skelos, Angiolillo and Balkin, JJ., concur.